THE THIRTEENTH COURT OF APPEALS

                                    13-15-00040-CV


                                  Astrid R. Forbes
                                          v.
                Bayview Loan Servicing, LLC and Interbay Funding, LLC


                                     On appeal from the
                      445th District Court of Cameron County, Texas
                            Trial Cause No. 2012-DCL-8852-I


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

September 17, 2015.